Case 1:19-cr-00554-NRB Document 25 Filed 02/06/20 Page 1of1

47 PARK STREET 29 BROADWAY
RUHNKE & BARRETI MONTCLAIR, N.J. 07042 SUITE 1412

973-744-1000 NEW YORK, N.Y. 10006
ATTORNEYS AT LAW 973-746-1490 (FAX) 212-608-7949

DAVID A. RUHNKE davidruhnke@ruhnkeandbarrett.com © JEAN D. BARRETT jeanbarrett@ruhnkeandbarrett.com

 

 

 

February 5, 2020

JOINT LETTER-MOTION
TO CONTINUE DATE FOR STATUS CONFERENCE

Filed via ECF

Hon. Naomi Reice Buchwald, Senior U.S.D.J.
Moynihan United States Courthouse

500 Pearl Street

New York, N.Y. 10007

Re: United States v. Tsani Russell, 19-cr-554(NRB)

Dear Judge Buchwald:

This letter is respectfully submitted by undersigned counsel as a joint request py he
the parties to establish a new date for the next status conference in this case, now a
scheduled for February 11 at 2:30pm. The parties jointly request a continuance of sia \
approximately 30 days. After conferring, the parties specifically request the afternoon ad

of March 16, 2020 if that date and time are convenient to Your Honor. If not, we will |“
work with your staff to select a date that is convenient to all concerned. The Court is
respectfully advised that the parties are engaged in productive discussions of a af 2130.
potential resolution of the case. The defense consents to a waiver of the Speedy Trial

Act timelines. ey

 

haut he
The Court’s time and attention to this matter are appreciated. Ave .
Respectfully yours, ke wcll
/s/ David A. Ruhnke afh 4 /20
David A. Ruhnke (Ruhnke & Barrett)

Diane Ferrone (Law Offices of Diane Ferrone)
Counsel to Tsani Russell

 

 
